Citation Nr: 1031940	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-38 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for perforated right eardrum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In July 2010, the Veteran testified at a videoconference Board 
hearing before the undersigned.  A transcript of the hearing 
testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
perforated right eardrum.  He attributes this condition to an 
accident incurred during a tank firing drill.  The Veteran is 
currently service-connected for bilateral hearing loss and 
tinnitus.

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran with his claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The evidence section of 
the September 2009 statement of the case (SOC) and December 2009 
supplemental SOC references VA treatment records from the 
Indianapolis VA Medical Center from January 2004 through 
September 2009.  A review of the Veteran's claims folder, 
however, failed to reveal any VA treatment records after June 
2008 (other than VA audiological examinations which are listed 
separately).  Moreover, at his hearing before the Board, the 
Veteran reported receiving ongoing treatment for this condition 
from VA.  Under these circumstances, the RO, with the assistance 
of the Veteran, should attempt to obtain the Veteran's complete 
post service treatment records.

A review of the Veteran's claims folder revealed that he 
underwent VA audiological examinations in August 2008 and in 
January 2009.  Although both of these  examinations noted the 
Veteran's history of an inservice perforated right eardrum, they 
both failed to adequately address whether any current residuals 
of a perforated right eardrum exist.  Consequently, the Board 
concludes that the VA examinations were inadequate, and that a 
new VA examination must be provided to the Veteran in order to 
determine if any current residuals of a perforated right eardrum 
exist, and if so whether this condition is related to the 
Veteran's military service.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (if VA provides the Veteran with an examination 
in a service connection claim, the examination must be adequate); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated or examined him for a perforated 
right eardrum since his discharge from the 
service.  Regardless of the Veteran's 
response, the RO should attempt to obtain 
all of the Veteran's available treatment 
records since June 2008 from the VA Medical 
Centers in Indianapolis, Indiana and 
Marion, Illinois.  The Veteran must be 
asked to complete a separate VA Form 21-
4142 for any physician or source of 
treatment or examination he may identify.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and (d) notify the Veteran 
that that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current existence and etiology of any 
residuals of a right perforated eardrum 
found.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
identify whether any current residuals of a 
perforated right ear drum are found, and if 
so, the examiner must render an opinion as 
to whether this condition is related to the 
Veteran's period of military service, or to 
any incident therein, to include as due to 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above requested 
opinion without resort to speculation, it 
must be so stated.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of these claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


